Citation Nr: 1526864	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory/pulmonary/lung disorder, to include as due to exposure to asbestos.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the United States Navy Reserve between March 1979 and May 1993.  During that time, the appellant had unverified periods of active duty for training (ACDUTRA) and unverified periods of inactive duty training (INACDUTRA), as well as a verified initial period of ACDUTRA from March 26, 1979 to July 25, 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida that denied the appellant claims of entitlement to service connection for a right upper lobe nodule, to include as due to exposure to asbestos; bilateral hearing loss; and tinnitus.

The United States Court of Appeals for Veterans Claims (hereinafter Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes clinical findings of pulmonary nodule; calcified granuloma in the right lung base; right lower lung scarring; restrictive lung impairment; minimal subpleural thickening in both lower lobes; and dyspnea on exertion.  The appellant originally pursued his claim on the basis of a right upper lobe nodule secondary to asbestos exposure, but he has also indicated that his other respiratory/pulmonary/lung problems should be service-connected.  The Board has therefore recharacterized that service-connection issue on appeal as listed on the first page, above.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for hypergammaglobulinemia has been raised by the record in an October 2013 statement, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 


FINDINGS OF FACT

There is no competent and credible evidence of record linking any respiratory/pulmonary/lung disorder to any incident or disease incurred during any period of the appellant's Navy Reserve ACDUTRA or INACDUTRA, to include exposure to asbestos.


CONCLUSION OF LAW

The appellant does not have any respiratory/pulmonary/lung disorder that is the result of disease or injury incurred in or aggravated by any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant submitted his service connection claim in March 2011.  The RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, and what information and evidence must be submitted by the claimant, and what evidence VA would obtain in a letter issued in April 2011.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  Moreover, medical opinions were obtained and the appellant was afforded the opportunity to submit additional argument.  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act (VCAA), the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues).  Neither the appellant nor his representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Notice addressing disability ratings and effective dates was also provided to the appellant in the April 2011 RO letter.  Furthermore, the appellant's service connection claim has been readjudicated - most recently in a February 2015 SSOC.  Mayfield, 444 F.3d at 1333. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  Private treatment records have been associated with the claims file and reviewed.  The appellant was afforded VA medical examinations in September 2011, and February 2013.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the September 2011 and February 2013 VA medical examinations were conducted by health care professionals, and the associated reports reflect review of the appellant's prior medical history and records.  The VA examination reports included etiologic opinions and demonstrated objective evaluations.

The Board finds that the September 2011 and February 2013 VA medical examination reports were each sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that either report was in any way incorrectly prepared or that the VA examiner failed to address the pertinent criteria for service connection.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for service connection, and the assistance VA would provide.  In summary, it therefore appears that all obtainable evidence identified by the appellant relative to his pulmonary claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  All relevant facts with respect to claim addressed in the decision below have been properly developed.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The appellant is seeking service connection for a respiratory/pulmonary/lung disorder.  He maintains that he has been diagnosed with dyspnea on exertion, coin lesions, a right upper lobe nodule, lung field fibrosis, restrictive lung disease, right lower lung scarring, bibasilar scarring and minimal subpleural thickening in both lower lobes.  The appellant contends that these conditions are related to his duties in the Navy Reserve, to include exposure to asbestos.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty breathing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  The Court in Donnellan noted that the placement of the burden of proof on the veteran was consistent with the distinction made in 38 U.S.C.A. § 101(24) between an ACDUTRA claimant and an active duty claimant.

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1111, 1112; 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70 , for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."). 

Review of the appellant's Naval Reserve medical treatment records reveals that he underwent an entrance examination in March 1979.  The clinical evaluation of his lungs was normal and a February 1979 chest x-ray was negative.  The appellant underwent an annual medical examination in March 1980.  The clinical evaluation of his lungs was normal.  The appellant underwent an annual medical examination in March 1981.  The clinical evaluation of his lungs was normal.  In March 1983, the appellant was part of the asbestos medical surveillance program; he worked directly with asbestos during insulation removal and repair.  The appellant underwent an annual medical examination in November 1986.  The clinical evaluation of his lungs was normal.  The appellant underwent an annual medical examination in August 1987.  The clinical evaluation of his lungs was normal.  Radiographic examination of his lungs was accomplished in December 1988; the chest x-rays were negative.  The appellant underwent an annual medical examination in December 1992.  The clinical evaluation of his lungs was normal.  

The next pertinent medical evidence of record is dated in July 2009, and is the report of a chest x-ray performed in a private facility.  The films were compared to a prior study from January 2002.  A four-millimeter (mm) right upper lobe nodule was observed; it was noted to be stable in the interval.  In September 2009, the appellant underwent a CT scan of the chest due to his history of asbestos exposure.  No pulmonary nodules or masses were identified throughout the right or left lung.  There was no asymmetric pleural thickening to suggest pleural plaques.  No pleural calcifications were identified to represent any evidence of stigmata of asbestos exposure.  There was a single calcified granuloma at the right lung base that represented a benign finding.  

The appellant was afforded a VA respiratory examination in September 2011; the examiner reviewed the appellant's medical records.  The appellant reported that a right upper lobe lung nodule had been identified when he had a routine chest x-ray and that he had not received any follow-up care other than another chest x-ray a couple of years prior to the current examination.  An April 2010 chest x-ray report from a private provider revealed pleural thickening without pneumothorax.  There was no evidence for subcutaneous emphysema or pleural effusion.  The appellant was sent for pulmonary function testing (PFT) but he was unable to produce acceptable and reproducible spirometry data.  His diffusing capacity was noted to be normal.  The examiner concluded that there was no objective evidence of any abnormalities on the testing results, to include from possible asbestos exposure.

In March 2012, the appellant underwent another chest CT scan in a private facility; the results were compared to the results of a chest CT dated in January 2011.  A calcified nodule was present in the right lower lobe.  The clinical impression was residua of prior granulomatous infection and probable right lower lung scarring.  In addition, no CT evidence for asbestos-related pleural or interstitial lung disease was identified.  That same month, the appellant underwent PFT at a private facility.  The spirometry data suggested a restrictive defect.  In April 2012, the appellant was seen for follow-up at that private facility.  He was noted to have dyspnea with exertion.  He was also noted to persistently ask for a lung biopsy.  The clinical assessment was restrictive lung impairment in large component due to the appellant's weight and body habitus; he was noted to need dramatic lifestyle changes and weight loss for morbid obesity.  A June 2012 private cancer center report indicates that the appellant underwent another CT scan that month; the results were compared to his CT scan from March 2012.  The CT scan showed a stable calcified nodule in the right lower lobe, minimal subpleural thickening in both lower lobes and unchanged bibasilar scarring.  

In January 2013, the appellant was seen in a private medical clinic for follow-up of indeterminate pulmonary nodule, basilar fibrosis, obstructive sleep apnea and dyspnea.  He underwent a CT scan which revealed a punctate right intrafissural nodule and a calcified right lower lobe granuloma.  There was mild scarring in the lobes bilaterally.  The clinical impression included dyspnea on exertion related to deconditioning and body habitus and possible obstructive lung disease components; history of indeterminate pulmonary nodule, stable; and asbestos exposure with radiographic evidence of some basilar scarring which may or may not be related.  The private physician who signed this report subsequently submitted a VA Form 21-090L-1 in January 2013.  The doctor stated that the appellant was diagnosed with interstitial lung disease (fibrosis lung field) with a date of diagnosis of March 2012; coin lesion lung field diagnosed in January 2002; and restrictive lung impairment.  The physician did not offer any opinion as to the etiology of these conditions.  

The appellant underwent another VA respiratory examination in February 2013; the examiner reviewed the appellant's claims file and medical records and noted his history of asbestos exposure.  The examiner rendered a diagnosis of granuloma, right lung.  The examiner noted that this type of radiographic finding is not diagnostic for any single disease, but frequently indicates residuals of a remote infectious process.  The examiner also stated that the granuloma was not the classic appearance of an asbestos-related lung disease.  The examiner further stated that the radiographic hallmarks of asbestos-related pulmonary disease include pleural plaques and that pleural plaques had not been shown in the appellant's chest CT results.  The examiner opined that it was less likely than not that the appellant's claimed pulmonary pathology was related to the claimed in-service injury, event or illness.

A May 2013 report from a private cancer specialist indicates that the appellant was being followed at another private facility for a potential cancer exposure.  The physician stated that no diagnosis of asbestosis or known malignancy associated with asbestos exposure had been found.  

Despite the appellant's exposure to asbestos during his periods of ACDUTRA and INACDUTRA, there is no showing in the record that he has disability as a result of said exposure.  He has not been diagnosed with asbestosis or an asbestos-related respiratory or pulmonary disease.  There is no competent evidence of a current asbestos-related lung disorder or disease or a diagnosis of asbestosis.  The appellant's Navy Reserve medical treatment records do not establish complaints, treatment, or diagnosis of any chronic respiratory/pulmonary/lung disorder, to include asbestosis.  The post-service medical evidence does not substantiate a diagnosis of asbestosis - as reflected by the appellant's May 2013 private treatment record.  

As discussed above, the appellant's post-service medical records reflect diagnoses right lower lobe calcified granuloma; mild basilar scarring/basilar fibrosis in bilateral lobes; dyspnea; a restrictive lung impairment; and possible obstructive lung disease components.  There is no competent and credible evidence that any one of these disorders was incurred during a period of ACDUTRA or INACDUTRA.  In addition, each of these respiratory/pulmonary/lung disorders were diagnosed starting in 2002, many years after the appellant's last period of ACDUTRA or INACDUTRA prior to his discharge from the Navy Reserve in May 1993.  Furthermore, the dyspnea, restrictive lung impairment and possible obstructive lung disease components have been related by the appellant's private physicians to the appellant's deconditioning and body habitus.  While a private physician has stated that the appellant has some basilar scarring which may or may not be related to asbestos exposure, the Board notes that the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  

In addition, the evidence does not reflect any current disability manifested by the calcified granuloma of the right upper lung lobe; this lesion has repeatedly been described as clinically benign.  The appellant currently does not have any diagnosed granulomatous disease.  Moreover, even if his granuloma was considered a disability, there is no competent evidence, medical or otherwise, to etiologically relate his lung granuloma to any period of ACDUTRA or INACDUTRA.

The appellant's service has only included ACDUTRA and INACDUTRA.  He has not served on active duty, and has not established any service-connected disability.  While service connection may be shown directly or, for certain "chronic diseases," such as a bronchiectasis or tuberculosis, presumed, if the disease manifested to a degree of 10 percent or more within one year after the date of separation from service, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, favorable application of 38 C.F.R. § §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available in this appeal.  See Paulson v. Brown, 7 Vet. App. 66, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  

The Board notes that the absence of any evidence of respiratory/pulmonary/lung disorder in the Navy Reserve medical records or persistent symptoms of these claimed disorders until years after his last period of Navy Reserve participation constitutes negative evidence tending to disprove the claim that the appellant incurred these conditions during his time in the Navy Reserve.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence). 

Because the totality of the medical and nonmedical evidence of record shows that the appellant's currently demonstrated respiratory/pulmonary/lung disorders cannot be said to be related to service by way of injury or disease which occurred during a period of ACDUTRA or INACDUTRA, the Board concludes that the claim for entitlement to service connection for any such respiratory/pulmonary/lung disorder must be denied.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case - whether the appellant has a current respiratory/pulmonary/lung disorder that is etiologically related to any period of ACDUTRA or INACDUTRA, falls outside the realm of common knowledge or the expertise of the appellant.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

Thus, the evidence of record is not in equipoise on the question of whether any one of the appellant's claimed respiratory/pulmonary/lung disorders should be service connected.  The evidence of record as a whole supports the proposition that there is no etiological relationship between the origin of any such condition and any period of ACDUTRA or INACDUTRA.   For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's service connection claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

The claim for service connection for a chronic pulmonary/respiratory/lung disorder, including as due to asbestos exposure, is denied.


REMAND

A determination has been made that additional evidentiary development is necessary. Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The determination of whether a veteran has a ratable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.

Further, section 3.385 operates only to establish when hearing loss is considered to be of such severity to constitute a current "disability" for the purposes of service connection.  Hensley at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

The Board finds the appellant's statements about his noise exposure in service credible/believable, as they are consistent with his military occupational specialty (MOS) (boiler technician).  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Board notes that boiler technician is listed as having a "Highly Probable" probability of exposure to hazardous noise.  Thus, the evidence of record indicates that the appellant was likely exposed to acoustic trauma (i.e., acoustic injury) during his various periods of ACDUTRA and/or INACDUTRA by virtue of his activities around ship engines.  

The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In March 2010, Training Letter 10-02 addressed the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

The appellant's claim for service connection for bilateral hearing loss was denied in the January 2012 rating decision because the audiometric results on the May 2011 VA audiological examination showed that the appellant did not meet VA's criteria for hearing loss disability.  However, the appellant has submitted a March 2013 private audiogram that reflects auditory thresholds of 26 decibels or higher at three or more frequencies in each ear.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret the graphs attached to private audiological examinations).  There is thus evidence of current hearing loss disability.  As the evidence thus indicates current hearing loss disability that may be associated with service, a new VA examination is warranted.  

The Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  

Based on the foregoing, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the Board's decision to remand the issue of entitlement to service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  It is therefore appropriate to defer consideration of the tinnitus service connection claim until the development requested for the issue of entitlement to service connection for bilateral hearing loss is complete.  Accordingly, a decision on the claim for service connection for tinnitus is deferred pending completion of the actions requested below.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent is completed.

2.  Obtain from the appellant a description of his tinnitus and hearing loss symptoms over the years from 1979 to the present.  Inform him that he can submit alternate sources of evidence in support of his claim, including third-party statements.

3.  Contact the appellant to obtain the names and addresses of all private or VA or other government medical care providers and treatment centers where he has been treated or tested for any hearing loss or tinnitus since May 1993.  Obtain those records that have not been previously secured.  If any location contacted suggests other sources, those sources must be contacted.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  After the above development is completed, arrange for the appellant to undergo VA audiometric testing by an audiologist to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The entire electronic claims file must be reviewed by the examiner in conjunction with the examination.

The audiologist must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a. Does the appellant's audiogram demonstrate a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz?  What does this indicate?

b. On the basis of the clinical record and the known development characteristics of the diagnosed hearing loss, can it be concluded that any such currently diagnosed hearing loss existed at the time of the appellant's separation from the Navy Reserve in May 1993?  The examiner must discuss all hearing testing of record, as well as the appellant's description of the onset of his hearing loss and tinnitus.

c. When is the first documented record of the existence of hearing loss for the appellant?  For his tinnitus?  The examiner must discuss the appellant's description of his exposure to acoustic trauma during service, as well as the audiometric testing results of record.

d. Is the appellant's claimed hearing loss etiologically related to any incident of ACDUTRA or INACDUTRA between 1979 and 1993, including exposure to ship engine noise, or is the claimed hearing loss more likely due to some other cause or causes, including aging and/or post-service noise exposure?

e. Is the appellant's claimed tinnitus etiologically related to any incident of ACDUTRA or INACDUTRA between 1979 and 1993, including exposure to ship engine noise, or is the claimed tinnitus more likely due to some other cause or causes, including hearing loss and/or post-service noise exposure?

Note:  In assessing the relative likelihood as to origins and etiology of the appellant's hearing loss and tinnitus, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed hearing loss or tinnitus is causally or etiologically related to the appellant's periods of ACDUTRA and INACDUTRA between 1979 and 1993, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's hearing loss or tinnitus.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the VA audiology report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA audiologist for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

7.  After undertaking any other warranted development, readjudicate the claims.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

8.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


